                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division


LAURA H.G. O’SULLIVAN, et al.,                     *

       Plaintiff,                                  *
v.                                                             Case No.: GJH-19-818
                                                   *
JEFFREY DIAMOND, et al.,
                                                   *
       Defendants.
                                                   *
*      *       *       *       *       *       *       *       *       *       *        *       *

                                   MEMORANDUM OPINION

       Plaintiffs, as substitute trustees under a deed of trust, initiated this foreclosure action in

the Circuit Court for Montgomery County, Maryland (“State Court”). ECF No. 3. Following

Defendants Jeffrey and Georgia Diamond’s removal of the action to this Court, Plaintiffs filed a

Motion to Remand. ECF No. 7. No hearing is necessary to resolve the pending motion. See Loc.

R. 105.6 (D. Md. 2016). For the following reasons, Plaintiffs’ Motion to Remand is granted.

I.     BACKGROUND

       Plaintiffs are substitute trustees under the deed of trust secured against the real property

located at 18 Stapleford Hall Court, Potomac, Maryland 20854 (“the Property”). See ECF No. 3-

5. On March 28, 2019, Plaintiffs initiated a foreclosure action for the Property by filing an Order

to Docket Suit in the State Court. ECF Nos. 3-1, 3-2, 3-2; see also O’Sullivan v. Diamond, No.

417984V (Mont. Cty. Cir. Ct.). The foreclosure action is based on a state statute addressing

deeds of trust, mortgages, and other liens in default. See Md. Code. Ann., Real Prop. §§ 7-105.1

et seq. A foreclosure sale was held on June 13, 2018, and the Property was purchased by the U.S.

Bank National Association, as Trustee for Residential Funding Mortgage Securities I, Inc.,



                                                   1
Mortgage Pass-Through Certificates, Series 2007-S6 (“Noteholder”). ECF No. 3-13. On or about

December 14, 2018, Defendants’ title and interest in the Property was extinguished pursuant to

an order of ratification of sale. ECF No. 3-10; see also O’Sullivan, No. 417984V. Defendants

noted an appeal on January 11, 2019, ECF No. 3-11, and the Noteholder initiated eviction

proceedings by filing a Motion for Judgment Awarding Possession on March 1, 2019, ECF No.

3-9.

       Defendants filed a Notice of Removal in this Court on March 21, 2019. ECF No. 3.

Plaintiffs filed a Motion to Remand on April 18, 2019, ECF No. 7, and Defendants filed a

response on May 7, 2019, ECF No. 9.

II.    DISCUSSION

       Plaintiffs contend that this case must be remanded to the State Court because it is a

routine foreclosure action arising solely under Maryland law, the parties lack complete diversity,

and Defendants delayed in removing the case. In opposition, Defendants contend that this case

can only be heard in federal court because it involves issues of federal constitutional and

statutory law.

       Federal courts are courts of limited jurisdiction, and a district court must remand any case

in which it lacks subject matter jurisdiction. 28 U.S.C. § 1447(c); see also In re Blackwater Sec.

Consulting, LLC, 460 F.3d 576, 584 (4th Cir. 2006). Therefore, a party seeking adjudication in

federal court must “demonstrate the federal court’s jurisdiction over the matter.” Strawn v. AT&T

Mobility LLC, 530 F.3d 293, 296 (4th Cir. 2008). “Where a defendant seeks to remove a case to

federal court, the defendant must simply allege subject matter jurisdiction in his notice of

removal.” Cunningham v. Twin City Fire Ins. Co., 669 F. Supp. 2d 624, 627 (D. Md. 2009). “But

if the plaintiff challenges removal in a motion to remand, then the burden is on the defendant to



                                                 2
‘demonstrat[e] that removal jurisdiction is proper.’” Id. (quoting Strawn, 530 F.3d at 297)

(emphasis in original). Here, Defendants have not met their burden of demonstrating that

removal was proper because, despite their contention otherwise, the Court lacks both federal

question and diversity jurisdiction.

       Federal question jurisdiction arises only from “those cases in which a well-pleaded

complaint establishes either that federal law creates the cause of action or that the plaintiff’s right

to relief necessarily depends on resolution of a substantial question of federal law.” Franchise

Tax Bd. of the State of Cal. v. Constr. Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27–28

(1983). This case involves no such causes of action; rather, this case is an in rem foreclosure

proceeding arising under Maryland state law, involving property located in Maryland. See, e.g.,

Fisher v. Cathey, No. GJH-15-1357, 2016 WL 1214782, at *1 (D. Md. Mar. 22, 2016) (finding

that a foreclosure proceeding could not serve as the basis for federal question jurisdiction).

Although Defendants appear to be considering defenses or counterclaims based on the United

States Constitution and federal securities and banking laws, the Court looks only to the

complaint, or in this case, the Order to Docket Suit, to determine whether a federal question is

presented. See Franchise Tax Bd., 463 U.S. at 10 (“For better or worse, under the present

statutory scheme … a defendant may not remove a case to federal court unless the plaintiff’s

complaint establishes that the case ‘arises under’ federal law.” (emphasis in original)); see also

Holmes Grp., Inc. v. Vornado Air Circulation Sys., Inc., 535 U.S. 826, 831 (2002) (stating that a

counterclaim “cannot serve as the basis for [federal question] jurisdiction”); Cook v. Georgetown

Steel Corp., 770 F.2d 1272, 1275 (4th Cir. 1985) (“A federal defense to a state cause of action is

not sufficient to invoke federal jurisdiction…”). Because the foreclosure action, as instituted by




                                                  3
Plaintiffs, only involves a state law proceeding and does not involve any federal causes of action,

the Court lacks federal question jurisdiction and removal on this ground was improper.1

         Any attempt to remove this action based on diversity jurisdiction is similarly improper.

District courts have jurisdiction over civil actions where the matter in controversy exceeds

$75,000 and is between citizens of different states. See 28 U.S.C. § 1332(a)(1). For diversity

jurisdiction to exist, there must be “complete diversity,” meaning that “no party shares common

citizenship with any party on the other side.” Mayes v. Rapoport, 198 F.3d 457, 461 (4th Cir.

1999). Here, there is a lack of complete diversity because Defendants and at least one Plaintiff,

Laura H.G. O’Sullivan, are citizens of Maryland. See ECF No. 1. As a result, this Court lacks

diversity jurisdiction and remand is necessary.2

III.     CONCLUSION

         For the foregoing reasons, Plaintiffs’ Motion to Remand is granted, and this case is

remanded to Circuit Court for Montgomery County, Maryland. A separate Order shall issue.


Date: October        28, 2019                                            _/s/_________________________
                                                                         GEORGE J. HAZEL
                                                                         United States District Judge




1
  To the extent that Defendants argue that this Court should review the constitutionality of the State Court’s
application of the Maryland foreclosure statute, this is prohibited by the Rooker-Feldman doctrine. See Plyler v.
Moore, 129 F.3d 728, 731 (4th Cir. 1997) (affirming that under the Rooker-Feldman doctrine, federal courts may
not exercise appellate jurisdiction over final state court judgments).
2
  Because the Court determines that it does not have federal question or diversity jurisdiction, it need not address
Plaintiffs’ third argument that Defendants’ removal was untimely.

                                                           4
